department of the treasury internal_revenue_service number release date index number person to contact telephone number refer reply to cc psi 9-plr-110178-03 date date washington dc in re legend decedent decedent’s estate date date date date dear sir this is in response to your letter of date and subsequent correspondence in which you requested on behalf of decedent’s estate an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an alternate_valuation election under sec_2032 of the internal_revenue_code the facts presented and the representations made are summarized as follows decedent died on date the executors for decedent’s estate retained an attorney to prepare decedent’s form_706 united_states estate and generation-skipping_transfer_tax return the form_706 was timely filed on date on or around date the attorney discovered that he had inadvertently failed to advise the executors that making the election under sec_2032 would be beneficial to the estate on date within one year of the date decedent’s form_706 was due decedent’s estate filed a supplemental form_706 electing to value decedent’s gross_estate on the alternate_valuation_date decedent’s estate is requesting an extension of time to the date the supplemental form_706 was filed to make the alternate_valuation election under sec_2032 plr-110178-03 law and analysis sec_2032 provides that the value of the gross_estate may be determined if the executor so elects by valuing all the property included in the gross_estate as follows in the case of property distributed sold exchanged or otherwise_disposed_of within months after the decedent's death such property shall be valued as of the date of distribution sale exchange or other_disposition in the case of property not distributed sold exchanged or otherwise_disposed_of within months after the decedent's death such property shall be valued as of the date months after the decedent's death any interest or estate which is affected by mere_lapse_of_time shall be included at its value as of the time of death instead of the later date with adjustment of any difference in its value as of the later date not due to mere_lapse_of_time sec_2032 provides that no election may be made under sec_2032 with respect to an estate unless such election will decrease the value of the gross_estate and the sum of the tax imposed by this chapter and the tax imposed by chapter with respect to property includible in the decedent's gross_estate reduced by credits allowable against such taxes sec_2032 provides that an election under sec_2032 shall be made by the executor on the return of tax imposed by sec_2001 such election once made shall be irrevocable under sec_2032 no election may be made under sec_2032 if such return is filed more than one year after the time prescribed by law including extensions for filing such return sec_301_9100-6t provides the time and manner for making an election of an alternative valuation of an estate under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections plr-110178-03 sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore an extension of time is granted until date the date on which the supplemental form_706 was filed to make the alternate_valuation election under sec_2032 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes cc plr-110178-03
